Citation Nr: 0815464	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES
1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and T.M. 


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1975 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded the claims for 
additional development in April 2006.

In March 2005 and March 2006, the veteran presented personal 
testimony during hearings at the RO.  Transcripts of the 
hearings are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of issues on appeal was obtained.

2.  In a September 1993 de novo decision the Board denied 
entitlement to service connection for a chronic back 
disorder; that determination has become final.

3.  Evidence received since the September 1993 decision is 
neither cumulative nor redundant of the evidence of record 
and relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disorder.

4.  The evidence of record does not demonstrate a chronic 
back disorder developed as a result of an established event, 
injury, or disease during active service.

5.  The evidence of record does not demonstrate a right hip 
disorder was manifest during active service or developed as a 
result of an established event, injury, or disease during 
active service.

6.  The evidence of record does not demonstrate a left hip 
disorder was manifest during active service or developed as a 
result of an established event, injury, or disease during 
active service.

7.  The evidence of record does not demonstrate hemorrhoids 
developed as a result of an established event, injury, or 
disease during active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  A chronic back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).

3.  A right hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2007).

4.  A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2007).

5.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2003 and April 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Moreover, all pertinent development has been 
undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  As the Board finds that new and material evidence 
has been submitted to reopen the claim for service connection 
for a back disorder, further discussion of Kent is 
unnecessary.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claims.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
According to the evidence of record, the veteran has been 
involved with several accidents since leaving active duty.  
As will be discussed further below, while the veteran clearly 
suffers from numerous current disabilities, there is no 
competent medical evidence of record which gives any 
indication that his current disabilities can be related to 
his time on active duty.  The Board finds that sufficient 
competent medical evidence is of record to make a decision on 
the claims.

Further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Factual Background and Analysis-New and Material Evidence

In a September 1993 rating decision the Board denied 
entitlement to service connection for a chronic back 
disorder.  It was noted, in essence, that the medical 
evidence of record failed to show that the veteran's claimed 
chronic back disorder was caused or aggravated by the 
veteran's military service.  The veteran did not perfect an 
appeal of the decision, and it became final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 3.104 (2007).

The evidence received since the September 1993 rating 
decision includes additional statements from the veteran, 
transcripts of a personal and a videoconference hearing, 
private treatment records, VA medical records including a 
treatment note which provides a possible nexus opinion 
linking the veteran's current back disorder to his active 
service, and Social Security records.  This evidence is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim for service connection for a back disorder must be 
reopened and re-adjudicated on the merits.  

Law and Regulations-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Back Disorder

Service treatment records show that in August 1975 the 
veteran complained of low back pain after participating in a 
tug-of-war two days previously.  He was observed to have a 
limited and painful range of motion, and a strained back was 
the assessment.  The examiner noted that no direct trauma was 
involved.  There was slightly decreased range of motion on 
bending and lateral rotation.  Straight leg raises were 
negative for radiation of pain.  No scoliosis or deformity 
was noted.  The following day, the veteran sought and was 
granted a "CMC waiver" for residuals of back strain.  
Several weeks later, in September 1975, the veteran 
complained that his back started to hurt while lifting heavy 
objects.  No muscle spasm was noted, but pain was observed 
while demonstrating range of motion.  Several days later, in 
October 1975, the veteran again complained of back pain after 
performing physical training.  There was tenderness to touch 
but no edema or swelling present.  There was no muscle spasm, 
straight leg raising was negative, and there were no 
neurological findings.  Range of movement was reported as 
"tender."  The impression was muscle strain.

Two weeks later, the veteran presented for treatment of lower 
back pain.  Examination revealed no trauma, no radicular 
symptoms, no tenderness, no muscle spasm, normal range of 
movement, and negative straight leg raising.  X-ray studies, 
with oblique views, were within normal limits.  The 
impression was ligament strain and the veteran was returned 
to full duty.  A few days later, the veteran again presented 
with complaints of low back pain.  Follow-up X-ray studies 
were again negative.  The impression was "no pathology," 
and the veteran was referred for an orthopedic consultation.

During the October 1975 orthopedic consultation, the veteran 
reported lower back pain since the previous August when he 
fell six or seven feet on his back and landed on a pole.  The 
examiner noted this report to be undocumented.  Physical 
examination and X-ray studies revealed the veteran's back to 
be within normal limits.  The impression was low back pain 
without objective findings, and the veteran was returned to 
full duty.  The January 1976 separation examination revealed 
that the veteran's back was normal.

In his initial 1980 claim for VA disability benefits, the 
veteran indicated that he did not have any post-service 
treatment for a back disorder.  The record contains no 
medical documentation of treatment for a back disorder until 
1983.

Correspondence from a private orthopedic surgeon to the 
veteran's attorney in August 1983 states that the veteran was 
involved in an automobile accident in May 1983.  The veteran 
complained of neck and back pain, headaches, and periodic 
left leg numbness.  The cervical and dorsal spine was 
observed to be normal except that motion of the dorsal spine 
was limited by 20 percent.  The lumbar spine revealed no 
spasm or tenderness of the paravertebral musculature.  There 
were mild sciatic notch and nerve tenderness on the right and 
motion was limited.  X-rays were negative, and the lumbar 
spine showed no evidence of fracture.  There was an 
abnormality of the transverse process of L5 on the left which 
the examiner said was probably congenital.  The diagnosis was 
cervicodorsal sprain and lumbosacral sprain.

In August 1984, a private computed axial tomography (CAT) 
scan revealed a central disc herniation at L4-L5.  Private X-
rays from January 1985 were unremarkable except for foraminal 
encroachment at L5-S1.  There was no evidence of fracture or 
dislocation; disc spaces were satisfactorily maintained, and 
the sacroiliac joints were unremarkable.

In January 1988, the veteran told a private orthopedist that 
he slipped and fell to the ground while pushing a car.  X-ray 
studies were negative.  Acute lumbosacral sprain, rule out 
central disc, was diagnosed.  A private treatment record from 
July 1988 states that the veteran complained of low back 
pain.  He reported that he had no previous back history and 
had never injured his back.  He was employed as an autobody 
mechanic.  Examination revealed the lumbosacral spine to have 
mild paraspinous muscle spasm.  The impression was 
lumbosacral strain.

VA treatment records from August 1989 show that the veteran 
presented with complaints of low back pain as a result of 
lifting performed as a carpenter's helper.  Examination 
revealed range of movement of the back and neck to be normal, 
and subjective low back pain was noted.

In September 1990, the veteran re-filed a claim for VA 
disability benefits.  The veteran wrote that no civilian 
physicians or hospitals had treated him for a back injury 
before, during, or after his service.  It was also noted that 
he had not been treated for a back disorder by a military 
hospital since he left active duty.

Letters from the veteran's parents were submitted in 1991 
which indicated that he was in good physical condition prior 
to entering the military, but that when he returned home on 
leave after basic training, he complained of back pain.  A 
letter from one of the veteran's former employers was 
submitted which stated that the veteran worked for him "from 
time to time from 1980-1985."  He indicated that he had to 
release the veteran from employment due to low back pain 
which the veteran said occurred in service.  Another former 
employer submitted a letter indicating the veteran had worked 
for him during 1988 and 1989 as an automotive body repairman 
but that he had to release the veteran because of time lost 
from work due to back problems which the veteran reported had 
been incurred in service.  A third former employer submitted 
a statement indicating that the veteran had worked for him 
during 1989 and 1990 as an automotive body repairman but that 
he had to terminate him because of time lost from work due to 
back problems.

During a hearing before a member of the Board in October 
1992, the veteran reported that after boot camp, during 
infantry training school, he injured his back while on 
maneuvers in the mountains.  Although not sure exactly how it 
happened, the veteran said he fell over an embankment with a 
full pack and impacted against a tree.  He said his back was 
wrenched and that he could not move.  He reported receiving 
X-rays and medication but no therapy.  He said that he was 
given bed rest and placed on profile against heavy lifting 
from three to eight weeks.  The veteran stated that during 
his separation exam, he discussed his back problem with a 
military doctor and was told there was nothing more that 
could be done for him.  He said that he was told that his 
back problem might clear up or that it might get worse.  When 
asked if he recalled an injury from a tug-of-war match, the 
veteran stated, "I don't remember, maybe that's what I was 
doing when I fell over the embankment and landed my back 
against the tree."  The veteran indicated that, immediately 
after service, he worked at a truck stop for about a year and 
a half and then went to school for automotive body repair 
work.  He testified that in 1983 he was involved in a car 
accident while traveling approximately 30 or 35 miles per 
hour.  He stated that the car accident only aggravated his 
preexisting injury from service.  He said that he was not 
certain whether he had received any medical treatment for his 
back from the time he departed service until the automobile 
accident in 1983 but he might have been seen at Hartford 
Hospital.  He also described an incident, sometime in the 
early 1980s, when he wrenched his back after assisting 
several others in pushing a car in an automotive body shop.

A private medical record from June 1996 indicates that the 
veteran was involved in a motor vehicle accident.  He 
reported left lower back pain.  He related a history of lower 
back complaints, but said that he had experienced nothing 
serious enough to see a doctor.  Neurological examination was 
normal, and the veteran was noted to have a good range of 
motion of the neck.  In March 1997 the veteran told a private 
examiner , E.D.P., M.D., that his back hurt.  The examiner 
noted a limited range of motion of the low back.  Tenderness 
was noted over the right sciatic notch and right sacroiliac 
joint.  Magnetic resonance imaging (MRI) revealed a small 
central to right sided disc bulge/protrusion at L5-S1 and a 
small central to left sided disc bulge at L4-L5.  The 
examiner opined that the veteran did not have a herniated 
disc but had a chronic musculoligamentous sprain with a 
mechanical back problem as a result of the June 1996 car 
accident.

Correspondence from a private examiner to the veteran's 
attorney in March 2001 states that the veteran was involved 
in accidents in June 1999 and February 2000.  It was noted 
that after the February 2000 accident, the veteran's 
posterior neck muscle was tender and stiff with a decrease in 
range of motion.

A private treatment record from July 2002 states that the 
veteran injured his lower back in a work accident six days 
previously.  The veteran complained of constant stabbing pain 
in his lower back.  X-rays revealed degenerative changes at 
L4-5 and L5-S1.  A diagnosis of degenerative disc disease 
with acute sprain and probable ruptured disc was given.  A 
private MRI from August 2002 showed no evidence of fracture 
or focally destructive bone lesion.  Multi-level degenerative 
disc/endplate changes and mild central canal stenosis was 
noted.

A VA X-ray from January 2003 reveals minor degenerative 
changes at L4-5.  It was observed that the vertebral body 
heights were normally maintained with unremarkable osseous 
structures.

Private correspondence from W.J.K., M.D., to the veteran's 
lawyer dated February 2003 states that the veteran's 
July 2002 accident could have exacerbated some pre-existing 
lumbar spondylosis.  A May 2003 letter from M.I.W., M.D., to 
the veteran's lawyer recounts the doctor's opinion that the 
July 2002 accident aggravated a low back condition over pre-
existing impairments.

During a VA neurology consult in September 2003, the veteran 
reported pain that transferred from his neck to his lower 
spine and legs.  The examiner opined that the veteran had 
chronic degenerative joint disease of the spine without 
neurologic deficit.  The veteran told a VA rheumatology 
fellow in October 2003 that he experienced chronic low back 
pain since 1972.  He said that his back pain was predictable 
and manageable.  He experienced muscle spasms in the middle 
of his back.  The examiner noted that careful questioning did 
not reveal evidence of inflammatory disease.

A VA outpatient record from January 2004 states that the 
veteran experienced lower back pain that radiated to his 
feet.  The examiner opined that it was possible that the 
veteran developed severe arthritis in his back and neck due 
to trauma in the military service.  A VA neurology consult 
from March 2004 indicates that the veteran was likely to have 
disc surgery.  An MRI showed L4-5 and L5-S1 disc bulges with 
annular tears and mild canal and neural foraminal stenosis.  
It was noted that the veteran did not exhibit any clinical or 
exam signs of nerve impingement or myelopathy.

In September 2004, the veteran stated that his back condition 
originated from a fall down the side of a mountain during 
infantry training school and not from a tug-of-war.  He said 
that the tug-of-war aggravated the first injury in which his 
fall down the mountain was stopped by his hip, back, and neck 
slamming into a tree.  He stated that the medical records 
along with X-rays and MRIs were taken from his records.  He 
said that he was given a disability rating of 5 percent at 
the time of his discharge.  He felt that his car accident and 
work history only aggravated his pre-existing injuries.

During a hearing before a Decision Review Officer (DRO) at 
the RO in March 2005, the veteran asserted that the injuries 
he received after active duty merely aggravated an injury 
that was incurred while he was in the service.  He said he 
had problems with arthritis and his nerves.  He related that 
he first injured his back by falling off a mountain and 
landing on a tree.  He stated that they wanted to operate on 
him at the time.  He said that he had problems with bone 
spurs.  He said that when Dr. P. opined that the veteran's 
back injury was the result of a June 1996 car accident, Dr. 
P. did not have all of the veteran's treatment records for 
review.  The veteran's accredited representative said that 
the veteran fell 67 feet and sprained his back while in boot 
camp.  He had no back injuries prior to service.

VA outpatient records from November 2005 through January 2006 
reveal ongoing physical therapy for the veteran's back.

During a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) in March 2006, the veteran said that 
he went to the VA for help with his back from 1978 through 
1983.  He indicated that he was in the medical bay for at 
least six months due to falling down a mountain while in 
infantry training after boot camp.  He said that he was told 
he had a herniated disc in 1975.  The VLJ noted that in 1990, 
the veteran stated on a VA claim form that he had not been 
treated by civilian physicians and hospitals for his back 
injury.  The veteran responded that he would not have said 
that because his back bothered him since he left active duty.  
The veteran's spouse clarified that the form referred to 
private hospitals, and the veteran had received treatment 
from VA hospitals.

Based on the evidence of record, the Board finds that a 
chronic back disorder did not develop as a result of an 
established event, injury, or disease during active service.  
All X-rays from the veteran's time in service are negative 
for any abnormalities.  Although the veteran was diagnosed 
with muscle strain in August and September 1975, an October 
1975 orthopedic examination resulted in no objective 
findings.  As the veteran's January 1976 separation 
examination revealed a normal back, it appears that the 
veteran's August/September 1975 muscle strain was acute and 
transitory.

The first post-service evidence that the veteran received 
treatment for a back injury is dated in 1983 after the 
veteran experienced an automobile accident.  The passage of 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board has considered 
the veteran's statements during his personal hearings that he 
received treatment at a VAMC between 1976 and 1983.  The 
Board has also considered the veteran's notations on his VA 
disability claims forms in 1980 and 1990 which indicated that 
he had received no prior treatment for his back.  It is noted 
that a March 2006 search of the VA Records Center and Vault 
for VAMC Newington resulted in no records of treatment for 
the veteran from 1976 to 1983.  The Board finds the absence 
of medical records persuasive that the veteran did not 
receive treatment for his back at the VAMC Newington from 
1976 to 1983.  Additionally, the Board places greater 
probative weight on the veteran's 1980 and 1990 statements 
than on his statements offered in his personal hearings as 
the 1980 and 1990 VA disability claims were made closer to 
the time in question.  Absent chronicity in service or 
continuity of treatment after service, the claimed back 
disorder cannot be considered chronic, and service connection 
cannot be granted.  See 38 C.F.R. § 3.303(b).

Although the veteran clearly experiences back pain presently, 
a careful review of the evidence of record reveals no 
competent medical evidence which provides a nexus between any 
currently diagnosed back disorder and any event from the 
veteran's active service.  Without competent medical evidence 
of a nexus between a claimed in-service injury and the 
present injury, service connection for a back disorder cannot 
be granted.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully considered the VA outpatient record 
from January 2004 which states that it was possible that the 
veteran developed severe arthritis in his back and neck due 
to trauma in the military service.  The Court has held that 
the use of equivocal language such as "possible" makes a 
statement by an examiner speculative in nature.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too speculative 
to establish medical nexus).  See also Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: 
language by a physician is too speculative).  As the record 
used the word "possible" to describe a connection between 
the veteran's current symptoms and his military service, it 
is speculative and cannot be considered probative evidence of 
a medical nexus.  Additionally, it appears that the examiner 
did not review the veteran's available military treatment 
records or any other pertinent evidence of record.  It 
appears the opinion was based on the veteran's own report of 
medical history.  The Board finds the January 2004 VA medical 
opinion, while competent in describing the veteran's current 
symptoms, inconsistent with the service treatment records and 
therefore of little probative weight.

The Board has carefully considered the statements offered by 
the veteran, his parents, and former employers and notes that 
lay persons can attest to factual matters of which they have 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  While the veteran and his family and 
former employers may sincerely believe that he has a back 
disorder as a result of service, they are not licensed 
medical practitioners and are not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

The Board has also considered whether service connection for 
a back disorder could be established on a presumptive basis.  
To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, the service discharge examination report revealed a 
normal spine.  No competent medical evidence demonstrates 
that the veteran experienced arthritis to a compensable level 
within a year after his discharge from active duty.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Right and Left Hip Disorders

In this case, the available service treatment records are 
negative for complaint, treatment, or diagnosis of a right or 
left hip disorder.  On the January 1976 separation 
examination report the examiner noted normal spine and lower 
extremities.

The veteran reported on a medical case history form in 
July 1988 that he did not currently have or previously had 
pain or numbness in his hips.

A private X-ray from July 2002 revealed some degenerative 
changes in the hips.  The veteran reported right groin pain 
to a private examiner in January 2003.  The examiner noted 
significant restriction of right hip mechanics with loss of 
both internal and external rotation.  A contemporaneous X-ray 
of the right hip revealed sclerotic changes and some 
asymmetry of the joint.  The examiner opined that the hip had 
signs of old subcapital femoral epiphysis, but this was not 
definitive.

A VA X-ray from August 2003 showed degenerative changes of 
the bilateral hips.  During a VA rheumatology consult in 
October 2003, the veteran complained of daily hip pain.  The 
examiner noted mechanical hip pain and/or mechanical 
degenerative disc disease with no leg length discrepancies 
found.  A VA examiner opined during a January 2004 follow-up 
visit that it was possible that the veteran developed severe 
arthritis in his hip due to trauma in the military service.  
In August 2004, the veteran underwent a ceramic total right 
hip arthroplasty, and VA outpatient records from 2005 and 
2006 state that he received physical therapy for arthritic 
pain secondary to degenerative joint disease.

The veteran stated in September 2004 that his hip condition 
originated from a fall down the side of a mountain during 
infantry training school.  He said that his fall was stopped 
by his hip and back slamming into a tree.  He stated that the 
medical records along with X-rays and MRIs were taken from 
his records.  He said that he was given a disability rating 
of 5 percent at the time of his discharge.  He felt that his 
car accident and work history only aggravated his pre-
existing injuries.

During a personal hearing before a DRO in March 2005, the 
veteran stated that when he was treated during active duty, 
the examiner was more concerned about his hips than his back.  
He said he was given a paper that said he had a five percent 
disability.  He thought that when he fell down the mountain 
he was treated for just his hip.

The veteran testified in a videoconference hearing in 
March 2006 that he hurt his right hip during active duty, and 
by favoring his right side, he might have secondarily caused 
injury to his left hip.

Based on the evidence of record, the Board finds that neither 
a right nor left hip disorder was manifest during active 
service or developed as a result of an established event, 
injury, or disease during active service.  The service 
treatment records are negative for any signs, symptoms, or 
complaints of hip trouble and his January 1976 separation 
examination report includes no evidence of a problem with 
either hip.  The first medical evidence of any ear problem is 
dated in 2002, nearly 26 years after the veteran left active 
duty.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
The Board finds the absence of evidence demonstrating 
treatment in service or abnormal findings upon examination at 
discharge to be persuasive that the veteran's currently 
demonstrated bilateral hip disabilities were not incurred 
during active duty.

The Board has carefully considered the VA outpatient record 
from January 2004 which states that it was possible that the 
veteran developed severe arthritis in his hip due to trauma 
in the military service.  The Court has held that the use of 
equivocal language such as "possible" makes a statement by an 
examiner speculative in nature.  See Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  As the record used the word 
"possible" to describe a connection between the veteran's 
current symptoms and his military service, it is speculative 
and cannot be considered probative evidence of a medical 
nexus.  Additionally, it appears that the examiner did not 
review the veteran's available military treatment records or 
any other pertinent evidence of record.  It appears the 
opinion was based on the veteran's own report of medical 
history.  The Board finds the January 2004 VA medical 
opinion, while competent in describing the veteran's current 
symptoms, inconsistent with the service treatment records and 
therefore of little probative weight.  

The Board has carefully considered the statements offered by 
the veteran and notes that lay persons can attest to factual 
matters of which they have first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While 
the veteran may sincerely believe that he has a back disorder 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  

The Board has also considered whether service connection for 
a right or left hip disorder could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, the service discharge 
examination report revealed a normal spine and lower 
extremities.  No competent medical evidence demonstrates that 
the veteran experienced arthritis to a compensable level 
within a year after his discharge from active duty.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Hemorrhoids

Service treatment records show that in August 1975, the 
veteran had a large hemorrhoid.  It was noted to have been 
non-traumatic and without a prior history.  The examiner gave 
the veteran hemorrhoidal suppositories.  The January 1976 
discharge examination as negative for any signs, symptoms, or 
diagnosis of hemorrhoids.

The veteran reported on a medical case history form in 
July 1988 that he experienced constant hemorrhoids.  A 
statement from a former employer submitted in 1991 stated 
that every time the veteran's services were required his 
hemorrhoids were acting up.

During a private follow-up visit in August 2002, the veteran 
reported blood in his toilet bowl.  The examiner explained 
that the blood may be hemorrhoid bleeding, but he should take 
nothing with aspirin products.  A private treatment note from 
January 2003 states that the veteran had occasional 
hemorrhoidal bleeding.


A VA treatment note from December 2003 indicates 
"genitourinary negative, digital rectal exam hemorrhoids."  
In March 2004, the veteran reported rectal bleeding.  A VA 
examiner performed an incomplete colonoscopy due to extreme 
pain.  An internal hemorrhoid was noted.  The impression was 
a normal colonoscopy to 50 cm.  A barium enema was attempted 
in April 2004 but was not completed due to patient 
discomfort.

The veteran reported occasional rectal bleeding to a VA 
examiner in June 2004.  The examiner opined that the veteran 
had rectal bleeding secondary to long standing symptomatic 
hemorrhoids, and he indicated that the veteran would benefit 
from a hemorrhoidectomy.  In July 2004, another VA examiner 
noted that the veteran needed definitive treatment for 
hemorrhoids and rectal bleeding.

The veteran stated in September and October 2004 that his 
hemorrhoids originated during his active service.  During a 
March 2005 hearing before a DRO, the veteran stated that he 
lost a stripe while on active duty because his hemorrhoids 
prevented him from taking a physical fitness test.  He said 
that he had suffered from his hemorrhoids since leaving 
active duty.  He also indicated that he had other 
gastrointestinal problems besides hemorrhoids.  In his 
March 2006 videoconference hearing, the veteran stated that 
he had his hemorrhoids lanced and drained three or four times 
a year, and he said that the doctor told him that she had 
never seen a worse case.

Based on the evidence of record, the Board finds that 
hemorrhoids did not develop as a result of an established 
event, injury, or disease during active service.  Although 
the veteran was diagnosed with a large hemorrhoid in August 
1975, no other service treatment records show treatment for 
hemorrhoids.  As the veteran's January 1976 separation 
examination shows no signs, symptoms, or diagnosis of 
hemorrhoids, it appears that the veteran's August 1975 
hemorrhoid was acute and transitory.

The first post-service evidence that the veteran reported 
hemorrhoids is dated in 1988-twelve years after the veteran 
left active duty.  The passage of years between discharge 
from active service and the medical documentation of a 
claimed disability may be considered evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
The Board has considered the veteran's statements during his 
personal hearings that he received treatment for his 
hemorrhoids after leaving active duty.  It is noted that a 
March 2006 search of the VA Records Center and Vault for VAMC 
Newington resulted in no records of treatment for the veteran 
from 1976 to 1983.  The Board finds the absence of medical 
records persuasive that the veteran did not receive treatment 
for hemorrhoids at the VAMC Newington from 1976 to 1983.  
Absent chronicity in service or continuity of treatment after 
service, the claimed hemorrhoids cannot be considered 
chronic, and service connection cannot be granted.  See 38 
C.F.R. § 3.303(b).

Although the veteran clearly experiences hemorrhoids and 
rectal bleeding presently, a careful review of the evidence 
of record reveals no competent medical evidence which 
provides a nexus between any currently diagnosed hemorrhoids 
and any event from the veteran's active service.  Without 
competent medical evidence of a nexus between a claimed in-
service injury or disease and the present diagnosed disease, 
service connection for a back disorder cannot be granted.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board has carefully considered the statements offered by 
the veteran and his former employer and notes that lay 
persons can attest to factual matters of which they have 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  While the veteran may sincerely 
believe that he has hemorrhoids as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

New and material evidence having been submitted; the claim 
for entitlement to service connection for a back disorder is 
reopened.

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


